Exhibit 10.47
GREENHILL & CO., INC. EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD NOTIFICATION
Greenhill & Co., Inc., a Delaware corporation (the “Company”), hereby grants to
the “Participant” this Award of Restricted Stock Units (“RSUs”) pursuant to the
Greenhill & Co., Inc., Equity Incentive Plan (the “Plan”) upon the following
terms and conditions:
     Name of Participant:
     Grant Date:
     Number of RSUs:

1.   This Award is subject to all terms and conditions of this Notification and
the Plan. The terms of the Plan are hereby incorporated by reference.
Capitalized terms not otherwise defined herein shall have the meaning assigned
to such term in the Plan. The term “Notification” means this Notification.

2.   Each RSU represents a right to a future payment equal to the Fair Market
Value of one Share at the time of such payment. Such payment may, at the
Committee’s election be in cash or Shares or a combination thereof.

3.   To the extent dividends are paid on Shares while the RSUs remain
outstanding, you shall be entitled to receive at the time such dividends are
paid (subject to your continued employment as of the relevant dividend payment
date), cash payments in amount equivalent to cash dividends on Shares with
respect to the number of Shares covered by the RSUs. If you incur a termination
of employment prior to the payment of Shares underlying your vested RSUs but
subsequent to the applicable RSUs vesting date, as set forth in Paragraph 4
below, you shall be entitled to receive with respect to such Shares underlying
your vested RSUs cash payments in amount equivalent to cash dividends on Shares
regardless of whether you continue to be employed as of the relevant dividend
payment date. If you incur a termination of employment under circumstances in
which, pursuant to the provisions of the Plan and this Award, Shares underlying
this Award are forfeited, any dividend equivalent cash payments made pursuant to
this paragraph with respect to the Unvested Dividend Portion, as hereinafter
defined, of the forfeited Shares shall be required to be repaid to the Company
by you promptly following your termination of employment. The “Unvested Dividend
Portion” of the forfeited Shares shall be one minus the portion of the Award
that has been recognized as an expense in the Company’s financial statements.

4.   Subject to your continued employment as of the relevant vesting date
(unless otherwise provided under the terms and conditions of the Plan or this
Notification), in accordance with Paragraph 2 above you shall be entitled to
receive (and the Company shall deliver to you) within 75 days following the
relevant vesting date set forth below, the number of Shares underlying the RSUs
(or a cash payment therefor) as of the dates set forth below in accordance with
the following schedule:

 



--------------------------------------------------------------------------------



 



     
Vesting Dates =
  20% of the Shares underlying the RSUs on January 1st of each of the first,
second, third, fourth and fifth calendar years following the grant date.

5.   In accordance with Section 15(a) of the Plan, the Committee may in its sole
discretion withhold from the payment to you hereunder a sufficient amount (in
cash or Shares) to provide for the payment of any taxes required to be withheld
by federal, state or local law with respect to income resulting from such
payment.   6.   An RSU does not represent an equity interest in the Company, and
carries no voting rights. You will not have any rights of a shareholder with
respect to the RSUs until the Shares have been delivered to you.   7.   Notices
hereunder and under the Plan, if to the Company, shall be delivered to the Plan
Administrator (as so designated by the Company) or mailed to the Company’s
principal office, Greenhill & Co., Inc., 300 Park Avenue, New York, New York,
10022, attention of the Plan Administrator, or, if to you, shall be delivered to
you or mailed to your address as the same appears on the records of the Company.
  8.   All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive on all persons. In the event of any inconsistency
between the terms hereof and the provisions of this Notification and the Plan,
this Notification shall govern.   9.   By accepting this Award, you acknowledge
receipt of a copy of the Plan, and agree to be bound by the terms and conditions
set forth in this Notification and the Plan, as in effect from time to time.  
10.   By accepting this Award, you further acknowledge that the federal
securities laws and/or the Company’s policies regarding trading in its
securities may limit or restrict your right to buy or sell Shares, including,
without limitation, sales of Shares acquired in connection with your RSUs. You
agree to comply with such federal securities law requirements and Company
policies, as such laws and policies are amended from time to time.   11.   This
Notification shall be governed by the laws of the state of New York without
giving effect to its choice of law provisions.

              GREENHILL & CO., INC.
 
       
 
  By:    
 
  Name:   Harold J. Rodriguez, Jr.
 
  Title:   Treasurer

          If you would like to designate a beneficiary to exercise your rights
under this Notification in the event of your death, please complete your
designation in the space provided below, as well

2



--------------------------------------------------------------------------------



 



as please sign and print your name and date in the space provided below, and
return this Notification to the attention of Harold J. Rodriguez, Jr.

                 
Beneficiary:
                                          Participant name (print):
 
               
 
          Date:    
 
               

3